(1991) (plurality opinion). Therefore, we

                                ORDER the judgment of conviction AFFIRMED.




                                                                Saitta




                    cc: Hon. Jerome T. Tao, District Judge
                         Carl E. G. Arnold
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    .020